This cause coming on to be heard upon motion of counsel for relator for a peremptory writ of mandamus notwithstanding the answer and return filed by the respondent and same having been duly considered, and the respondent having averred in his return to the alternative writ issued herein that if a bail bond executed by one or more good and sufficient sureties, whether the same are individual persons, or a qualified bonding company, conditioned *Page 692 
for the appearance of the relator before the Criminal Court of Record for Hillsborough County, Florida, at 9 o'clock in the forenoon, on Thursday, February 20th, A.D. 1930, and from day to day and from term to term, that he will approve the same and release the relator in conformity with the command of the said alternative writ of mandamus, it is thereupon ordered by the Court that the said motion for a peremptory writ of mandamus be and the same is hereby denied.
TERRELL, C. J., AND WHITFIELD, ELLIS, STRUM, BROWN AND BUFORD, J. J., concur.